Matter of Perez v Lilley (2018 NY Slip Op 06604)





Matter of Perez v Lilley


2018 NY Slip Op 06604


Decided on October 4, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 4, 2018

526286

[*1]In the Matter of MANUEL PEREZ, Petitioner,
vLYNN J. LILLEY, as Superintendent of Woodbourne Correctional Facility, Respondent.

Calendar Date: August 6, 2018

Before: Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ.


Manuel Perez, Woodbourne, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.